Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-43 are presented for examination.

Claim Objections
2.	Claims 5 and 14 are objected to because of the following informalities:  
As per Claim 5, it recites the limitation “parts can be assembled” and “parts can operate “ which is a language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure; therefore, it does not limit the scope of a claim or claim limitation.
As per Claim 14, it recites the limitation “the dimensions of an as-manufactured part for the dimensions of an initial assembly design” which would be better as “dimensions of an as-manufactured part for dimensions of an initial assembly design” to avoid a possible antecedent basis issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-13, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hurt et al. (US 20120069011 A1).
As per Claim 1, Hurt et al. teaches a computer-implemented method (Abstract) comprising: 
identifying functional conditions of a plurality of engineering models ([0007] “a system of interdependent equations”, “user-entered constraint (e.g., an equation”), [0026]-[0027], “the system of equations”), the plurality of engineering models defining interaction of parts of at least 
identifying contributors to the functional conditions ([0008], “identify contributors to parameters…”), the contributors including geometric properties of the at least one model assembly ([0008] “… property having a tolerance”; [0096] “each contributor is specified by tolerance limits”; [0097] “contributor tolerance limit”); 
identifying a relation between the contributors and the functional conditions ([0008] “compute partial derivatives of those contributors with respect to computed parameters”; [0097] “Once the contributors have been identified and their sensitivities computed, the tolerance analysis may be computed”; [0098]); 
identifying a selection of the engineering models to compute each of the functional conditions as a function of the contributors ([0097]-[0100] “Newton Raphson method …capable of computing partial derivatives for variational 2D-3D models”); 
determining updated functional conditions in response to a change to the contributors ([0010]-[0011] “Based on this calculated modification, the 3D object is updated.”; [0028] “a change in line length could represent a change in spring length, which would correspond to a change in the force applied”, [0080],  [0098]); and 
configuring a database ([0023] “Constraint Server”; [0102] “database 415 of Fig. 4”, Fig. 4F) to indicate 1) a subset of the contributors associated with each of the functional conditions ([0023], Fig. 4F element 460), 2) a subset of the functional conditions associated with each of the contributors (Fig. 4F element 465), and 3) … and contributors required to compute each of the functional conditions (Fig. 4F element 460 and 465). 

However, Hurt et al. still teaches tolerance analysis software tool ([0096]) including computer software code used to solve and maintain mathematical and geometric relationship ([0023]) stored on memory using data (i. e. database ([0102])) including the equations ([0023], [0096]-[0097]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have included configuring a database to indicate the selection of the engineering models during execution of the software to solve the system of equation. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to obtain direct-modeling interface which allows users to directly interact with incremental designing objects ([0004]) and obtaining an acceptable fit for real-word objects ([0091]) during CAD system designing, modeling and simulating objects ([0022]).  Therefore it would have been obvious to modify Hurt et al. to obtain the invention as specified in claim 1.
	
	As per Claim 2, Hurt et al. teaches wherein the plurality of engineering models define operation of a physics engine for simulating behavior of the plurality of model assemblies ([0026], [0027], Fig. 4F, [0091], “tolerance analysis on the assembly”, [0096]-[0098]). 
As per Claim 3, Hurt et al. teaches wherein the functional conditions represent a result of simulated interaction of parts of an assembly as a function of the plurality of engineering models (Fig. 4F). 

As per Claim 5, Hurt et al. teaches wherein the geometric conditions indicate at least one of 1) whether parts can be assembled as defined in an assembly ([0019] “by assembling part 1 405 and part 2 410, it can be determined whether the cylinder represented in part 2 410 is of an acceptable size and position to fit within the clearance represented by the circle of part 1 405. Further, by performing a tolerance analysis on the assembly, as described below with reference to FIG. 4F, the tolerance of each component of the parts 405, 410 required to obtain an acceptable fit can be determined.”), 2) whether parts can operate within a required range of motion, and 3) whether a boundary condition of a part is violated. 
As per Claim 6, Hurt et al. teaches wherein the functional conditions include interactive physical conditions ([0030], “critical functional aspects of product performance, including kinematic simulation, force calculations, tolerance variations, and other physics-based phenomena”, [0039] “Incorporating variational Physics Constraints including 3D Forces, Moments, Velocities, and Accelerations,”; [0067] “applying variational forces or other constraints representing physics to those surfaces,”), including at least one of a mechanical force, 

As per Claim 7, Hurt et al. teaches wherein the relation includes a user-entered definition governing the interaction of parts of the at least one model assembly ([0007] “A user-entered constraint (e.g., an equation) may also be included as a factor in the calculated modification.”; [0030] “user-entered equations”; [0060] “updating the geometry in real time in response to user input”). 
As per Claim 8, Hurt et al. teaches wherein the contributors further include non-geometric properties of the at least one model assembly ([0064] “variation of non-geometric variables (e.g., material properties, temperature, voltage)”), including at least one of mass and material composition ([0064]-[0065] “variations in material properties”). 
As per Claim 9, Hurt et al. teaches wherein the plurality of engineering models include kinematic tolerance models (Fig. 2B, [0063] “partial derivatives must be computed in order to use the Newton Raphon method. The ECS uses this capability to compute the partial derivatives of each tolerance analysis contributor. The partial derivatives of the 3D constraints applied to surfaces, as well as the partial derivatives associated with other 2D and 3D constraints, are then calculated (265).”). 
As per Claim 10, Hurt et al. teaches wherein determining the relation between the contributors and the functional conditions includes variationally solving a system of 
As per Claim 11, Hurt et al. teaches further comprising receiving at least one of the plurality of engineering models ([0007], [0026]-[0027], “the system of equations”) and a user-entered definition  ([0007], [0030]) via a network ([0101]), the database being operated by a server connected to the network ([0101]). 
As per Claim 12, Hurt et al. teaches further comprising identifying a subset of computer applications that are required to access the engineering models ([0064]-[0065] “engineer would then simulate the performance… varying operating conditions,…and … variations in material properties” Examiner Note: engineer performing simulation by solving represented constrains in the equations corresponds to “identifying a subset of computer application” ). 

As per Claim 13, Hurt et al. teaches wherein the contributors include values corresponding to at least one of 1) dimensions of an initial assembly design ([0074] “including allowing preliminary design engineers to create rough 3D stick figure models of their concept including functional Geometric Dimensioning and Tolerancing constraints,”; [0096], “function of independent parameters (contributors) 460 that each have a range of possible values. The value range for each contributor is specified by tolerance limits.” Examiner Note: “functional Geometric Dimensioning and Tolerancing constraints” in “preliminary design” i. e. “rough 3D 

As per Claim 23, Hurt et al. teaches further including identifying the contributors from at least one of a computer-aided design (CAD) model ([0022], [0057]), a statistical process control (SPC) system, and a metrology system. 
As per Claim 25, Hurt et al. teaches wherein the plurality of engineering models include at least one table ([0102] “database”) indicating at least a subset of the contributors and functional conditions ([0007], [0027]-[0028]). 

As per Claim 26, Hurt et al. teaches wherein determining the relation between the contributors and the functional conditions ([0023] “solve and maintain mathematical and/or geometric relationships”) includes parametrically solving a system of equations ([0026]-[0027]) including values corresponding to 1) the geometric features of the plurality of model assemblies  ([0026]-[0027],[0098]), 2) the functional features of the plurality of model assemblies  ([0026]-[0027],[0098]), and 3) the geometric features of the at least one model assembly  ([0026]-[0027],[0098]). 
4.	Claims 14, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hurt et al. (US 20120069011 A1) as applied to claims 1-13, 23, and 25-26 above, and further in view of Shah et al. (“Computer Modeling of Geometric Variations in Mechanical Parts and Assemblies”).

Shah et al. teaches wherein the change to the contributors indicates a substitution of the dimensions of an as-manufactured part for the dimensions of an initial assembly design (section 5.1. “Auto-dimensioning can generate default dimensions based on the functionality of the part. The default dimensions can be over-ridden. The values of dimensions _metric relations_ are automatically extracted from the solid model. … Auto-Tolerancing Module provides the user default tolerances to all the existing metric relations of a part.”).
Hurt et al. and Shah et al. are analogous art because they are both related to a CAD modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Shah et al. into Hurt et al.’s invention to achieve the desired level of control without increasing the inspection cost over other alternatives (Shah et al.: Introduction). In particular, Shah et al. teaches a system that allows users to identify the dimension and also provide default dimensions which can be over-ridden (section 5.1). Using default dimension from user specifying dimension corresponds to “the change to the contributors indicates a substitution”. 

As per Claim 16, Hurt et al. fails to teach explicitly further comprising updating the database to correlate the contributors to the parts of the at least one model assembly. 


As per Claim 24, Hurt et al. fails to teach explicitly further comprising configuring the database to indicate the updated functional conditions. 
Shah et al. teaches further comprising configuring the database to indicate the updated functional conditions (Conclusion, after GD&T validation, “related tolerance data” saved). 

5.	Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hurt et al. (US 20120069011 A1) as applied to claims 1-13, 23, and 25-26 above, and further in view of Ghali et al. (“A CAD method for tolerance allocation considering manufacturing difficulty based on FMECA tool”).
As per Claim 17, Hurt et al. fails to teach explicitly further comprising associating failure mode indications to the functional conditions. 
Ghali et al. teaches further comprising associating failure mode indications to the functional conditions (Abstract, section 3.4.1.). 
Hurt et al. and Ghali et al. are analogous art because they are all related to a CAD modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been 

As per Claim 18, Hurt et al. fails to teach explicitly further comprising generating a report identifying at least one failure mode exhibited by the updated functional conditions. 
Ghali et al. teaches further comprising generating a report identifying at least one failure mode exhibited by the updated functional conditions (“The difficulty coefficient is estimated based on the RPN which is the criticality index for the failure mode” on the left column of Page 2441, section 3.4.2 , Fig. 12 “FMECA table (worksheet)”). 

As per Claim 19, Hurt et al. fails to teach explicitly further comprising determining a criticality score for at least one contributor (, the criticality score indicating at least one of 1) a severity of a failure mode associated with the contributor, 2) a quantity of functional conditions affected by the contributor, and 3) a degree of sensitivity of at least one functional condition affected by the contributor.
Ghali et al. teaches further comprising determining a criticality score for at least one contributor (section 4.3.1), the criticality score indicating at least one of 1) a severity of a failure mode associated with the contributor (section 3.4.1 “severity (S)”), 2) a quantity of functional conditions affected by the contributor, and 3) a degree of sensitivity of at least one functional condition affected by the contributor. 

As per Claim 20, Hurt et al. fails to teach explicitly further comprising determining a risk analysis for at least one functional condition, the risk analysis indicating a probability of a failure mode associated with the functional condition. 
Ghali et al. teaches further comprising determining a risk analysis for at least one functional condition (section 3.4.1 “risk priority number (RPN)”), the risk analysis indicating a probability of a failure mode associated with the functional condition (section 3.4.1 “(2) occurrence (O) that denotes the probability of a failure occurring”). 
	As per Claim 21, Hurt et al. fails to teach explicitly further comprising determining a risk analysis for a part of the at least one model assembly, the risk analysis indicating a probability of a failure mode associated with the part. 
Ghali et al. teaches further comprising determining a risk analysis for a part of the at least one model assembly (section 3.4.1 “risk priority number (RPN)”), the risk analysis indicating a probability of a failure mode associated with the part (section 3.4.1 “potential failure modes of the various system parts,”). 

As per Claim 22, Hurt et al. fails to teach explicitly further comprising determining a risk analysis for a selected set of contributors, the risk analysis indicating a probability of a failure mode associated with the selected set of contributors. 
Ghali et al. teaches further comprising determining a risk analysis for a selected set of contributors (section 3.4.1 “risk priority number (RPN)”), the risk analysis indicating a probability of a failure mode associated with the selected set of contributor (section 3.4.1 “risk 
6.	Claims 27-30 and 32-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hurt et al. (US 20120069011 A1) in view of Shah et al. (“Computer Modeling of Geometric Variations in Mechanical Parts and Assemblies”), and further in view of Ghali et al. (“A CAD method for tolerance allocation considering manufacturing difficulty based on FMECA tool”).
As per Claim 27, Hurt et al. teaches a computer-implemented method (Abstract) comprising: 
determining geometric features and functional features of a plurality of engineering models  ([0007] “a system of interdependent equations”, “user-entered constraint (e.g., an equation”), [0026]-[0027], “the system of equations”), each of the engineering models including a plurality of parts positioned in relation to one another in at least one assembly ([0028], [0043], [0091]), the functional features including properties relating at least two of the plurality of parts ([0026]-[0027], “x”, “y”, “z”); 
identifying a first part present in each of the engineering models ([0098], “x”); 
determine a function relating geometric features of the first part to the functional features of the plurality of engineering models ([0026]-[0027], [0098]); 
Hurt et al. fails to teach explicitly determining geometric features of a second part, the geometric features of the second part including at least one dimension that is distinct from the geometric features of the first part; 
determining, based on the function, updated functional features of the plurality of engineering models as a result of substituting the second part for the first part in the plurality of engineering models; and 

Shah et al. teaches determining geometric features of a second part, the geometric features of the second part including at least one dimension that is distinct from the geometric features of the first part (section 5.1 “default dimensions” of the part generated by Auto-dimensioning); 
determining, based on the function, updated functional features of the plurality of engineering models as a result of substituting the second part for the first part in the plurality of engineering models (section 5.1. “At any stage during dimensioning, scheme validation can be conducted for each entity and metric relation on a part …a partial GD&T model that contains the dimension scheme and mating conditions.” Examiner Note: outputting validated GD&T model with value of “default dimensions” instead of using user specifying dimension corresponds to “determining…”).
Ghali et al. teaches generating a report identifying at least one failure mode exhibited by the updated functional features (“The difficulty coefficient is estimated based on the RPN which is the criticality index for the failure mode” on the left column of Page 2441, section 3.4.2 , Fig. 12 “FMECA table (worksheet)”).
Hurt et al., Shah et al. and Ghali et al. are analogous art because they are all related to a CAD modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Shah et al. and Ghali et al. into Hurt et al.’s invention to achieve the 

A per Claim 28, Hurt et al. teaches wherein the geometric features include dimensions of each part of each of the plurality of assemblies ([0044], Table 1 and 2). 

A per Claim 29, Hurt et al. teaches wherein the functional features ([005] “a set of geometric and functional properties”) include inter-part dimensions including at least one of a gap ([0092] “the points may be constrained by a constraint that limits the relative position of each point in a different manner, such as the distance or angle between the points.)”), an area, and a volume. 
As per Claim 30, Hurt et al. teaches further comprising determining a set of dimensional tolerances for the first part based on the inter-part dimensions ([0019] “by assembling part 1 405 and part 2 410, it can be determined whether the cylinder represented in part 2 410 is of an acceptable size and position to fit within the clearance represented by the circle of part 1 405. Further, by performing a tolerance analysis on the assembly, as described below with reference to FIG. 4F, the tolerance of each component of the parts 405, 410 required to obtain an acceptable fit can be determined.”). 


As per Claim 33, Hurt et al. fails to teach explicitly further comprising updating a database storing the geometric features and functional features. 
Shah et al. teaches further comprising updating a database storing the geometric features and functional features (“Each tolerance specification is attached as an attribute of the metric relations the tolerance controls. Inside each tolerance specification, the related tolerance data is saved in the global model.” on the left column of Page 60, Conclusion, after GD&T validation, “related tolerance data” saved). 
configuring a database ([0023] “Constraint Server”; [0102] “database 415 of Fig. 4”, Fig. 4F) to indicate 1) a subset of the contributors associated with each of the functional conditions ([0023], Fig. 4F element 460), 2) a subset of the functional conditions associated with each of the contributors (Fig. 4F element 465), and 3) … and contributors required to compute each of the functional conditions (Fig. 4F element 460 and 465). 

As per Claim 34, Hurt et al. teaches further comprising identifying, based on the database ([0023] “Constraint Server”; [0102] “database 415 of Fig. 4”, Fig. 4F), the geometric features 
As per Claim 35, Hurt et al. fails to teach explicitly further comprising: applying a substitute geometric feature in place of one of the geometric features; calculating a resulting set of functional features to which the substitute geometric feature is a contributor; and identifying at least one failure mode exhibited by the updated functional features. 
Shah et al. teaches applying a substitute geometric feature in place of one of the geometric features (section 5.1 selecting “default dimensions” of the part generated by Auto-dimensioning); 
calculating a resulting set of functional features to which the substitute geometric feature is a contributor (section 5.1. “At any stage during dimensioning, scheme validation can be conducted for each entity and metric relation on a part …a partial GD&T model that contains the dimension scheme and mating conditions.” Examiner Note: outputting validated GD&T model with value of “default dimensions” instead of using user specifying dimension corresponds to “calculating…”);
identifying at least one failure mode exhibited by the updated functional features (“The difficulty coefficient is estimated based on the RPN which is the criticality index for the failure mode” on the left column of Page 2441, section 3.4.2 , Fig. 12 “FMECA table (worksheet)”). 

As per Claim 36, Hurt et al. fail to teach explicitly further comprising identifying, based on the updated functional features, a subset of the plurality of engineering models that is not associated with the at least one failure mode. 


As per Claim 37, Hurt et al. fail to teach explicitly wherein the failure mode indicates a degree of severity of a failure associated with substituting the second part in at least one of the plurality of assemblies. 
Ghali et al. teaches further wherein the failure mode indicates a degree of severity of a failure associated with substituting the second part in at least one of the plurality of assemblies (section 3.4.1 “severity (S)”).
 
As per Claim 38, Hurt et al. fail to teach explicitly wherein the failure mode indicates a violation of a tolerance of at least one of the functional features. 
Ghali et al. teaches wherein the failure mode indicates a violation of a tolerance of at least one of the functional features (“The most critical failure effect in this case is a looser tolerance of the machined dimensions.” on the left column of Page 2441)
As per Claim 39, Hurt et al. fail to teach explicitly further comprising: identifying a third part present in each of the assemblies; determining geometric features of a fourth part, the geometric features of the fourth part including at least one dimension that is distinct from the geometric features of the third part; and determining the updated functional features of the 
Shah et al. teaches further comprising: identifying a third part present in each of the assemblies (section 5.1 “default dimensions” of each part in the model generated by Auto-dimensioning); 
determining geometric features of a fourth part (section 5.1 “default dimensions” of each part in the model generated by Auto-dimensioning), the geometric features of the fourth part including at least one dimension that is distinct from the geometric features of the third part (section 5.1 “default dimensions” of each part in the model generated by Auto-dimensioning); and 
determining the updated functional features of the plurality of engineering models as a result of substituting the second part for the first part and the fourth part for the third part in the plurality of engineering models.
(section 5.1. “At any stage during dimensioning, scheme validation can be conducted for each entity and metric relation on a part …a partial GD&T model that contains the dimension scheme and mating conditions.” Examiner Note: outputting validated GD&T model with value of “default dimensions” instead of using user specifying dimension corresponds to “determining…”).

As per Claim 40, Hurt et al. teaches wherein determining the updated functional features includes variationally solving a system of interdependent equations  including values ([0063]-[0064], [0097]-[0098]) corresponding to 1) the geometric features of the plurality of engineering models  ([0026]-[0027],[0098]), 2) the functional features of the plurality of engineering models  
As per Claim 41, Hurt et al. fails to teach explicitly wherein the second part includes values corresponding to at least one of 1) dimensions of a revised part design, and 2) dimensions of an as-manufactured part. 
Shah et al. teaches wherein the second part includes values corresponding to at least one of 1) dimensions of a revised part design, and 2) dimensions of an as-manufactured part (section 5.1. “Auto-dimensioning can generate default dimensions based on the functionality of the part. The default dimensions can be over-ridden. The values of dimensions _metric relations_ are automatically extracted from the solid model. … Auto-Tolerancing Module provides the user default tolerances to all the existing metric relations of a part.”).

As per Claim 42, Hurt et al. teaches a system (Abstract, Fig. 5-6) comprising: 
a database storing geometric features and functional features of a plurality of engineering models ([0023]), each of the engineering models including a plurality of parts positioned in relation to one another in at least one assembly ([0007] “a system of interdependent equations”, “user-entered constraint (e.g., an equation”), [0026]-[0027], “the system of equations”, [0028], [0043], [0091]), the functional features including properties relating at least two of the plurality of parts ([0026]-[0027], “x”, “y”, “z”); and 
a controller (Fig. 6) configured to: 
identify a first part present in each of the assemblies ([0098], “x”); 
generate a function relating geometric features of the first part to the functional features of the plurality of engineering models  ([0026]-[0027], [0098]).

determine, based on the function, updated functional features of the plurality of engineering models as a result of substituting the second part for the first part in the plurality of engineering models; 
update the database to incorporate the updated functional features; and 
generate a report identifying at least one failure mode exhibited by the updated functional features. 
Shah et al. teaches determine geometric features of a second part, the geometric features of the second part including at least one dimension that is distinct from the geometric features of the first part (section 5.1 “default dimensions” of the part generated by Auto-dimensioning); 
	determine, based on the function, updated functional features of the plurality of engineering models as a result of substituting the second part for the first part in the plurality of engineering models  (section 5.1. “At any stage during dimensioning, scheme validation can be conducted for each entity and metric relation on a part …a partial GD&T model that contains the dimension scheme and mating conditions.” Examiner Note: outputting validated GD&T model with value of “default dimensions” instead of using user specifying dimension corresponds to “determining…”); 
update the database to incorporate the updated functional features(“Each tolerance specification is attached as an attribute of the metric relations the tolerance controls. Inside each tolerance specification, the related tolerance data is saved in the global model.” on the left column of Page 60, Conclusion, after GD&T validation, “related tolerance data” saved). 


As per Claim 43, Hurt et al. teaches a computer-implemented method (Abstract) comprising: 
determining geometric features and functional features of a plurality of engineering models, each of the engineering models including a plurality of parts positioned in relation to one another, the functional features including properties relating at least two parts of an assembly; 
generating a function relating the geometric features of to the functional features of the plurality of engineering models.
Hurt et al. fails to teach explicitly applying a geometric variation to the function to determine updated functional features; 
the updated functional features indicating a result of implementing the geometric variation in the plurality of engineering models; and 
generating a report identifying at least one failure mode exhibited by the updated functional features.
Shah et al. teaches applying a geometric variation to the function to determine updated functional features (section 5.1 selecting “default dimensions” of the part generated by Auto-dimensioning); 
the updated functional features indicating a result of implementing the geometric variation in the plurality of engineering models (section 5.1. “At any stage during dimensioning, 
Ghali et al. teaches generating a report identifying at least one failure mode exhibited by the updated functional features (“The difficulty coefficient is estimated based on the RPN which is the criticality index for the failure mode” on the left column of Page 2441, section 3.4.2 , Fig. 12 “FMECA table (worksheet)”).

7.	Claims 27-30 and 32-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hurt et al. (US 20120069011 A1) in view of Shah et al. (“Computer Modeling of Geometric Variations in Mechanical Parts and Assemblies”) and Ghali et al. (“A CAD method for tolerance allocation considering manufacturing difficulty based on FMECA tool”), further in view of Pedersen et al.  (US 20180181691 A1).
Landis Jr. et al. as modified by Shah et al. and Ghali et al. teaches most all the instant invention as applied to claims 27-30 and 32-43 above.

As per Claim 31, Hurt et al. teaches wherein the functional features include at least one inter-part force exerted between parts of the plurality of assemblies ([0030], “critical functional aspects of product performance, including kinematic simulation, force calculations, tolerance variations, and other physics-based phenomena”, [0039] “Incorporating variational Physics Constraints including 3D Forces, Moments, Velocities, and Accelerations,”; [0067] “applying 
However, Pedersen et al. teaches a stress force ([0037]).
Hurt et al. as modified by Shah et al. and Ghali et al. and Pedersen et al. are analogous art because they are all related to a CAD modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Pedersen et al. into Hurt et al., Shah et al. and Ghali et al.’s invention to achieve the desired level of control without increasing the inspection cost over other alternatives by using default deminsion (Shah et al.: Introduction) to improve quality in designing (Ghali et al: section 4.2). In particular, Pedersen et al. teaches a model given by an equation describing various behaviors under various conditions including stress and forces ([0037]) which is used to improve the design of the objects that the models present ([0006]).

Allowable Subject Matter
8.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lu et al. (US 20020143507 A1) discloses 3-D kinematics and tolerance variation analysis.
	Bo et al. (“A comparison of tolerance analysis modes for assembly”) discloses tolerance analysis modes for assembly.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/            Primary Examiner, Art Unit 2127